Appeal from, so much of an order of the Family Court, Kings County, entered October 18, 1972, as, after adjudging appellant as being a juvenile delinquent, ordered him placed with the Division for Youth (New York State Training School) for a period of 18 months. Order reversed insofar as appealed from, without costs, and proceeding remitted to the Family Court for further dispositional, proceedings. In our opinion, it was an abuse of discretion to commit this infant to the State Training School, in view of the fact that the probation officer admitted that, after appellant’s rejection by Lincoln Hall because of his asthmatic condition, no other private agency referrals were made (see Matter of Edward 8., 37 A D 2d 977). Gulotta, P. J., Martuseello, Latham, Benjamin and Munder, JJ., concur.